WOODSON, C. J.
(concurring) ¡ — Because of the great importance of this case and the far reaching effect of the principles of law contended for by our learned Attorney-General and his distinguished associates, I have given the case more than ordinary consideration. While I fully concur in the opinion of my Brother Graves, yet there is one point I wish to accentuate which he has not laid as much stress upon as I should have liked for him to have done. For that reason I wish to add the following observations.
It is true one person may in equity join with him in a suit all persons as plaintiffs who are similarly interested and situated, that is, all persons whose interests spring from or grow out of the same illegal act or transaction may join in a common suit or action against the wrongdoer. That idea, however, refers to the wrongful act of the actor and not to the principle of law involved, the latter of which must, under both the State and the Federal Constitution, be general and not class,legislation. To make myself clear, suppose I should be indebted to two or more persons in the sum of $500 each, and should convey my property, say 100 acres of land, to my friend J. B. Jones for the purpose of defrauding my said creditors. ■ Under those facts it is not only settled, but might be said to be elementary, that all of my creditors might join in one suit to set aside the deed of conveyance on. the ground of fraud; or that if I should convey my land; say 200 acres, 100 to J. B. Jones and the other 100 to John Smith, for the purpose of defrauding my creditors, then one or all of my said creditors might severally or jointly, sue either or both Jones and Smith jointly in an action to set aside the fraudulent conveyances. This is predicated upon the fact that the same act or transaction which I committed was common to *692and affected all of ray said creditors alike, and therefore the same cause of action would exist in favor of all of them or against all of .them, as the case might be.
The pioneer decision of this court upon that proposition is found in the case of Tucker v. Tucker, 29 Mo. 350, and amplified and confirmed by Norton, J., in the case of Donovan v. Dunning, 69 Mo. 436. From that time to this the doctrine there announced has not been questioned in this State; but that is not the question here presented for determination, for there, as stated, the same act of the wrongdoer affected all the creditors, while in this case the acts complained of by the State and her co-plaintiffs are several and distinct, growing out of the alleged violation of a statute which, as before stated, must be general and not local or special, under the State and Federal Constitutions. If the contention presented and contended for by the State is sound, then each and every person in the State, or elsewhere, who should be defrauded by means of false weights could join in one suit against the wrongdoer to recover from him all sums he may h.ave defrauded them of by virtue of the false weights, though made at different times, at different places, and of course to different persons. To illustrate: for instance, which is a fact, I paid a few dollars overcharges for both freight and passenger services, which, under the decisions of the United States courts, were illegally demanded and wrongfully collected from me by some one of the numerous defendants involved in this litigation, but that fact in no manner nor in any sense gave me a common interest in or a joint cause of action with my brother Barker for the excessive charges which he also doubtless paid to some one or more of the defendants mentioned under separate and independent unlawful executions similar to those enforced against myself. I respectfully submit that if I am not correct in the observation just made, then all wrong*693doers of the State who have violated the same criminal statute, regardless of the time and place of the commission, may be jointly indicted, tried and convicted for the crime so committed, whether jointly committed or not. For instance, if John Smith, in the city of St. Joseph, Buchanan county, Missouri, should this day wrongfully shoot and kill James Wood, and should on the morrow, in the town of Agency, in the same county, wrongfully shoot and kill James Wright, he could be legally indicted for both offenses in the same indictment and tried at the same time for both crimes. And with equal logic he might be indicted, tried and convicted of any other offenses committed at other times times and at other places provided only that each and all of said acts and crimes violated the same criminal statute. Nor, under our system of jurisprudence could it be logically contended that, should I, with force and arms, disposses two or more persons of their homes in the county of Cole, they could lawfully join in one cause of action to dispossess me of the possession that I had unlawfully obtained, notwithstanding the fact-that both or all of my said acts were in violation of the same statute regarding forcible entry and detainer. This is unquestionably -the law of this State. It is equally clear in the case at bar. The mere fact that the defendant overcharged our learned Attorney-General and myself, in violation of the .two cent passenger and the maximum freight rate statutes, does not give us a joint cause of action against the defendant, notwithstanding both acts of the defendant were and did violate the same statute. This,-1 suppose, will not be seriously disputed and in fact I do not understand that counsel for the State and other plaintiffs contend that such is the declared law of this State or in this country, but insist that this court should apply the old principles of equitable procedure mentioned to the new facts and conditions here existing which for the first time have ever.been called to the attention of any court in this *694country for determination. But learned counsel must observe that the old principles of equitable procedure referred to, by them are not applicable to legal propositions, whether statutory or of common-law origin. Those principles of law or procedure apply to the acts of man which are the facts of a case, because they bring the interest of all of that class in common with each other. In other words, the law governs the facts and the facts do not govern the law, or at least should not.
With commendable zeal our learned Attorney-Greneral has insisted that this court should stretch the principles of procedure before mentioned to cover this new condition of affairs that has never been presented to a court in this country before, and asks this court to apply the same to the facts of this case. However much we might be disposed to do so, in order to meet what appears to be the justice of the situation, yet it must be remembered that we are not the law-making power of the State and have no right to make, but only to decide, the law as it is, as declared in the old maxim, Jus dicere et non dare.
For the reason, among others stated, I agree to the opinion of my learned associate.